Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Nakagawa et al. in U.S. Patent Application Publication No. 2019/0337070 discloses a wire electric discharge machine with a wire electrode remaining length calculation unit (element 200). Fries et al. in U.S. Patent Application Publication No. 2011/0226885 discloses driving a reel at a constant rotation speed, whereby the rotation speed of the reel determines how much wire is unwound from the coil (see paragraph 3).  None of the references of record discloses or suggests, alone or in combination, “A wire electric discharge machining device, comprising:  …. , wherein the wire electric discharge machining device further comprising:  a rotation speed detection means configured to detect a rotation speed of the wire bobbin;   an emptiness determination means configured to determine that the wire  bobbin reaches an empty state based on a rapid change in the rotation speed of the wire bobbin detected by the rotation speed detection means; and  a drive control part configured to stop the drive of the wire delivery means when the emptiness determination means determines that the wire bobbin reaches the empty state.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on  571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761